1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_labaree@fd.org
5
6    Attorney for Defendant
     MICHAEL JOSEPH TAYLOR
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 2:19-cr-00173-WBS
12                   Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
13           v.
14   MICHAEL JOSEPH TAYLOR,                        DATE:           April 6, 2020
                                                   TIME            9:00 a.m.
15                   Defendant.                    JUDGE:          Hon. William B. Shubb
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through, Shelley D. Weger, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Hannah R. Labaree,

20   attorneys for Michael Joseph Taylor, that defendant requests that the status conference scheduled

21   for April 6, 2020 be vacated and continued to June 1, 2020 at 9:00 a.m., and that time between

22   April 6, 2020 and June 1, 2020, be excluded under Local Code T4.
23
             The parties agree and stipulate, and request that the Court find the following:
24
             1.      Counsel for defendant requests more time to review discovery, conduct
25
     investigation, and discuss the case with her client. Counsel for the government has provided
26
     discovery associated with this case that consists of approximately 250 pages of documentary
27
     discovery and five videos. The defense requires additional time to review this discovery with her
28
      Stipulation and [Proposed] Order               -1-
      to Continue Status Conference
1    client as well as pursue independent investigation into the alleged conduct and into mitigation
2    that includes requesting documents from third parties.
3            2.      Counsel for defendant believes that failure to grant the above-requested
4    continuance would deny her the reasonable time necessary for effective preparation, taking into

5    account the exercise of due diligence.

6            3.      The government does not object to the continuance.

7            4.      Based upon the foregoing, the parties agree that for purposes of calculating time

8    under the Speedy Trial Act the time period from April 6, 2020 through and including June 1,

9    2020, is deemed excludable pursuant to 18 U.S.C. § 3161 (h)(7)(A), (B)(iv)[Local Code T4] and

10   General Order 479 because it results from a continuance granted by the Court at the defendant’s

11   request for the purposes of continuity of counsel and defense preparation, and the Court’s finding

12   that the ends of justice served by taking such action outweigh the best interest of the public and

13   defendant in a speedy trial.

14           5.      Nothing in this stipulation and order shall preclude a finding that other provisions

15   of the Speedy Trial Act dictate that additional time periods are excludable from the period within

16   which a trial must commence.

17           IT IS SO STIPULATED.

18
     DATED: March 31, 2020                         Respectfully submitted,
19
                                                   HEATHER E. WILLIAMS
20                                                 Federal Defender
21
                                                   /s/ Hannah R. Labaree
22                                                 HANNAH R. LABAREE
                                                   Assistant Federal Defender
23                                                 Attorney for MICHAEL JOSEPH TAYLOR

24   DATED: March 31, 2020                         McGREGOR W. SCOTT
                                                   United States Attorney
25
26                                                 /s/Shelley D. Weger
                                                   SHELLEY D. WEGER
27                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
28
      Stipulation and [Proposed] Order                -2-
      to Continue Status Conference
1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on June 1, 2020, at 9:00 a.m. The Court further
9    orders the time from April 6, 2020 up to and including June 1, 2020, excluded from computation
10   of time within which the trial of this case must commence under the Speedy Trial Act, pursuant
11   to 18 U.S.C. §§3161(h)(7)(A), B(iv)[Local Code T4].
12
     Dated: April 1, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
